935 F.2d 278
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.CIMARRON ELEVATOR, INC., an Oklahoma corporation, Plaintiff-Appellee,v.Van STAFFORD, Campo Holding Trust, Defendants-Appellants,andDerral Schroder, Walter L. Marston, Dale Hyatt, JohnDeatherage, United States of America, Defendants.
No. 90-1359.
United States Court of Appeals, Tenth Circuit.
June 5, 1991.

ORDER AND JUDGMENT*
Before STEPHEN H. ANDERSON, TACHA and BRORBY, Circuit Judges.
STEPHEN H. ANDERSON, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
The appellants have attempted to appeal an order of the district court granting plaintiff's motion for leave to file a Third Amendment complaint.  R.Vol. I, Tab 8.  Such an order is clearly not appealable.  It is interlocutory and not a "final judgment" as required by 28 U.S.C. Sec. 1291.  A final decision is one that "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."    Catlin v. United States, 324 U.S. 229, 233 (1945).  Accordingly, appellee's motion to dismiss is granted.  The appeal is DISMISSED.  The Mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3